Title: Pennsylvania Assembly Committee: Report on the Proprietors’ Answer, 11 September 1753
From: Pennsylvania Assembly Committee
To: 


In August 1751 the Assembly sent a representation to the Proprietors asking them to reconsider their refusal to share in the expenses of Indian treaties (see above, IV, 188). On May 23, 1753, the Assembly asked the governor if he had yet received an answer. He sent it to them the next day and it was laid upon the table. A committee which included Franklin was appointed a few days later to consider the Proprietors’ answer and prepare a report. When the committee presented its report, September 11, 1753, it was “read, unanimously approved of, and ordered to be deposited among the other Papers belonging to this House.” Only on December 31, 1754, were the representation of 1751, the Proprietors’ answer, and the committee report entered on the Assembly minutes and so made public. When printed with the minutes of that date the answer and the report on it were set in parallel columns; here the heading of the Proprietors’ answer is followed by the heading of the committee report and a prefatory note; then each numbered paragraph of the answer, set in italics, is followed by the corresponding paragraph of the report, set in roman.
 
The Proprietaries Answer to the Representation of the House of Representatives. Laid before the House, May 23, 1753.
Report on the Proprietaries Answer, &c.
September 11, 1753.
In Obedience to the Order of the House, your Committee have considered the Representation made by a former Assembly to the Proprietaries concerning Indian Affairs, with their Answer delivered to this House; and since all further Application to the Proprietaries on the Subject of that Representation is now forbidden, and they seem to require that their Answer should be put on the Minutes of Assembly, we are of Opinion that the Representation not hitherto made publick should accompany it, with such of the following Remarks made on each Paragraph of the said Answer as the House shall think proper.
Gentlemen,
1. The true and real Interest of the People whom you represent is, as it ought to be, the principal Object of our Concern: We shall, on all Occasions, shew them that we have it constantly in View: We will use our utmost Endeavours to procure it, at the Expence of our own private Fortunes, whenever it appears to us necessary; and, in considering the Matter of your Representation, shall endeavour to act such a Part as would be thought just, by Persons wholly disinterested, both with regard to us and them.
1. On the first Paragraph of the Answer, we shall just observe, that the Declaration it contains is a noble One, and worthy of the Rank our Proprietaries hold among us; we only wish that in the present Case they had thought fit to give a Proof of the Sincerity with which it is made, such as would have been satisfactory to others, since our Assemblies are esteemed interested Judges.
2. That the Representatives of the People are not so disinterested, seems most certain; wherefore, supposing they saw this Matter in a Light very different from that in which it appears to us, and that they were not actuated by any Inclination on the one Hand to oppose our Interest, or on the other to influence the weaker Part of the Electors by appearing zealous for theirs (which we would trust and hope is the Case) yet we may continue to differ in Sentiments from them on the Necessity of the desired Assistance, without being liable to any Imputation of neglecting the Interest of the Province in the Opinion of the World.
2. The Insinuation in the second Paragraph, as if the Assembly were actuated by any Inclination to oppose the Proprietary Interests, we look upon to be injurious; and as groundless as the other Supposition, that the Members might have in View their future Election, of which we shall take farther Notice when we come to the sixth Paragraph, where it is again repeated. No Instance can be given of that Assembly’s opposing, or attempting to oppose, the Proprietary Interest. It rather appears that they thought they were consulting those Interests in the very Point in Question, if it be consistent with the Proprietary Interest to have a good Understanding with the People; since the Representation expresly proposed a Method of preventing Misunderstandings for the future.
  3. After we had ordered our Governor to give you the Answer, which he did, to your former Application, we had no Reason to expect a Repetition of the Application directly to ourselves; as you might well suppose we had considered the Matter before we had returned our first Answer, and the Repeating the Request could only produce the Repeating the Answer; the Occasion for which does not appear to us. It is possible, that one Purpose may be, in order to shew, more publickly, this Difference in Opinion between us and yourselves; and if that was ever intended, it will be convenient that we should set this Matter in a clear Light, (altho’ it may make our Answer longer than we could wish) that the true State of the Matter may appear.
3. In the third Paragraph, the Representation is treated as a mere Repetition of a former Application, and therefore improper, as “repeating the Request could only produce the Repeating the Answer”: But the Representation appears to your Committee to contain, not only a Repetition of the Request, but new Reasons in Support of it, and Answers to such as had been given for refusing it. And such a Repetition of an Application we think justifiable in all Cases; except where we can be sure that the first Thoughts of the Persons apply’d to, are infallibly right; or if wrong, that they are incapable of hearing Reason.
  4. We did not speak our own Sentiments only when we before said, We were under no greater Obligation to contribute to the publick Charges than any Chief Governor of another Colony: That was the Opinion of the Lords of Trade, when, upon an Application made to the King, by many considerable Inhabitants of the Province, that he would be pleased to give some Orders for their Defence; the Counsel, employed by the Agent of the House of Representatives, insisted, that, if any such Preparations were necessary, the Proprietaries ought to be at the Expence of them: But their Lordships declared it their Opinion, That we were not obliged to be at any Expence of that Nature, more than any other Governor in Chief of the King’s Colonies.
4. With Regard to the Opinion said to be declared by the Lords of Trade, “that our Proprietaries were no more obliged to contribute to Publick Charges than any other Governor in Chief of the King’s Colonies;” your Committee presume to suppose their Lordships could only mean, that as Governor in Chief the Proprietaries were not obliged by Law; and not, that as Proprietaries they were not obliged in Equity. The latter is the Point at present in Dispute between the Proprietaries and People of Pennsylvania, tho’ in this Paragraph evaded. The Assembly mention no other Obligation but such as in their Opinion arises from Reason and Justice; they humbly submit their Reasons to the Proprietaries Consideration, and from their Equity only, they hope a Compliance with the Request. The Position understood as the Proprietaries would understand it, must as well hold good among the Governed as the Governors of the Colonies: For should the wealthiest Inhabitant say, he ought to pay no more towards publick Charges than any other Inhabitant, he would be right, considering him merely as an Inhabitant; but as a Possessor of Property, he would be wrong; and therefore Laws are made, obliging such as would not otherwise be just, to pay in Proportion to their Substance.
  5. We are sensible that our honour’d Father in the first Settlement of the Province, and at all Times after, was strictly careful to do Justice to the Indians, and purchased Land from them before it was settled; but, we believe, always at his own Charge; at least we do not find a single Instance of a Purchase having been made at the Expence of the People. So that what Share they had in such Purchases, we are at a Loss to know, other than the Benefits and Conveniences which arose from the mutual Exchange of friendly Offices with the Natives.
5. The fifth Paragraph seems intended to combat an Assertion that the Purchases from the Indians were made with the People’s Money. As we find no such Assertion in the Representation, we do not think it necessary at present to enquire how far, or in what Instances, the People have had a Share directly or indirectly in any such Purchases. The Representation only intimates, that the House conceived, Treaties for the Purchase of Land were made on more reasonable Terms to the Proprietaries for the Provincial Presents accompanying such Treaties: And that this was an additional Reason why the Proprietaries should bear a proportionable Part, at least, of the Expence of such Presents; since, besides their Share of “the common Benefits and Conveniencies, which arise from the mutual Exchange of Friendly Offices with the Indians,” they reap a particular Advantage to themselves, and That a very considerable One. This Reason we apprehend is not answered in the present Paragraph; it is only evaded, by changing the State of the Question. A Subtlety, in our Opinion, unworthy the Dignity of the Proprietaries and the Chief Governors of a Province.
  6. Had the necessary publick Charges amounted to more than the Revenue of the Province, and a general Tax been laid on the People to defray the same, there might then have been some Colour to desire that we should contribute; but as no such Tax has, for very many Years been, or need to be laid, and the Charge of Government amounts to little more than the one Half of the common and ordinary Revenue, the pressing thus unseasonably for our Contribution, appears, we conceive, as an Attempt to induce the weakest of the People to imagine yourselves to have an uncommon Regard to their Interests, and to be therefore the most proper Persons to be continued as their Representatives; and the Matters which might the rather induce us so to think, are the solemn Repetition of this Request, and treating it as if it was a Matter of great Value and Consequence; the Time of making your last Representation, just before an Election; and the printing the Report, and most extraordinary Resolutions, which were the Foundation of such your Representation, in your Votes, long before your Address could, by any Possibility, come to our Hands; which are such Matters as could not escape our Observation, and which would almost perswade us, that it was intended as an Address to the People, rather than to us.
6. On the sixth Paragraph we would observe, That the Request to the Proprietaries, that they would be pleased to bear a Part of Indian Expences, was founded on the supposed Equity of the Case; and that they would consent to settle the Proportion to be paid by them, was proposed as a Means of preventing Dissatisfactions between them and the People. To these Points, this Paragraph only answers, that the People are able enough to pay these Expences without the Assistance of the Proprietaries. This likewise seems to be starting a new Question, and one that is beside the present Purpose: For tho’ it were true that the People are able to pay, it does not follow that they should therefore pay unjustly, nor is it likely that they will be pleas’d and satisfied with so doing, for such a Reason. The Proprietaries are likewise able to pay, they have Revenue enough, but they do not think this a sufficient Reason even to pay a Part, why then should it be thought sufficient to induce us to pay the whole? The Charge contained in this Paragraph, “that the Application was only an Attempt to induce the weakest of the People to imagine the House had an uncommon Regard to their Interests, and were therefore the most proper Persons to be continued their Representatives at the ensuing Election”; your Committee think an absolute Mistake, and unsupported by the least Degree of Probability. For there had not been for some Years, nor was there expected to be, nor has there since been, any Contest at Elections between the Proprietary and popular Interests; nor if there had, would it have been necessary to take such Measures, the Proprietaries having, of late Years, no formidable Share of the People’s Love and Esteem. Nor was the supposed Address in Fact made to the People; for the Representation has never yet been published; nor were the Votes containing those Resolutions published till after the Election was over. Nor is the Situation of an Assembly-man here so advantageous as to make it worth his while to use Artifice for procuring a Re-election; for when the Smallness of the Allowance, the Expence of Living, the Time he is absent from his own Affairs, and other Inconveniences are considered, none will suppose he can be a Gainer by serving the Publick in that Station.
  7. Wherefore, on this Occasion, it is necessary that we should inform the People, through yourselves, their Representatives, that as, by the Constitution, our Consent is necessary to their Laws, at the same Time that they have an undoubted Right to such as are necessary for the Defence and real Service of the Country; so it will tend the better to facilitate the several Matters which must be transacted with us, for their Representatives to shew a Regard to us and our Interest: For, considering the Rank which the Crown has been pleased to give us in Pennsylvania, we shall expect from the Peoples Representatives, on all Occasions, a Treatment suitable thereto; and that, whilst we desire to govern the Province according to Law only, they should be as careful to support our Interests, as we shall always be to support theirs.
7. But whether Assembly-men may or may not expect any gainful Advantages from that Station, we find our Chief Governors informing us in pretty plain Terms in the seventh Paragraph, that they themselves are not without such Expectations from theirs. They tell us, “their Consent is necessary to our Laws, and that it will tend the better to facilitate the Matters which must be transacted with them, for the Representatives to shew a Regard to their Interest.” That is, as we understand it, tho’ the Proprietaries have a Deputy here, supported by the Province, who is or ought to be fully impower’d to pass all Laws necessary for the Service of the Country, yet, before we can obtain such Laws, we must facilitate their Passage, by paying Money for the Proprietaries which they ought to pay, or in some other Shape make it their particular Interest to pass them. We hope, however, that if this Practice has ever been begun, it will never be continued in this Province; and that, since, as this very Paragraph allows, we have an undoubted Right to such Laws, we shall be always able to obtain them from the Goodness of our Sovereign, without going to Market for them to a Subject.
Yet however easy it may be to understand that Part of this Paragraph which relates to the Proprietaries Interest, your Committee are at a Loss to conceive why, in the other Part of it, the People are to be acquainted, “that the Crown has been pleased to give the Proprietaries a Rank, and that they expect from the Representatives a Treatment suitable thereto.” We cannot find on perusing the Representation in Question, that it contains any Treatment unsuitable to their Rank. The Resolve of the House was, That to prevent Dissatisfactions on all Sides, they should be requested, in the most reasonable and most respectful Manner, to agree upon a Proportion of Indian Charges to be paid by them and the Province according to Justice: And it may be submitted to the Judgment of all impartial Persons, whether the Representation drawn in Pursuance of the Resolve, was not both reasonable in itself, and respectful in the Manner. It was not, as the Proprietaries represent it, an Address to the Publick. It is not to this Day made publick. It was a private Application to themselves, transmitted to them thro’ the Hands of their Governor. Their true Interest (which they will always find to consist in just, equitable and generous Measures, and in securing the Affections of their People) was consulted in it; and one suitable Means proposed to obtain that End. As to Rank, the Proprietaries may remember, that the Crown has likewise been pleased to give the Assemblies of this Province a Rank; a Rank which they hold, not by hereditary Descent, but as they are the voluntary choice of a free People, unbrib’d, and even unsollicited. But they are sensible that true Respect is not necessarily connected with Rank, and that it is only from a Course of Action suitable to that Rank they can hope to obtain it.
  8. We are truly concerned, that you lay us under the Necessity of acquainting the Publick with the State of the Revenue of the Province; you have, in Part done it already, by acknowledging the Amount of the Excise to be Three Thousand Pounds a Year. The Interest of the Paper Money, as we conceive, is more than that Sum, which makes the common Revenue of the Province above Six Thousand Pounds a Year; the annual Expence of Government for a Series of Years (including Indian Charges) amounts to little more than Half that Sum: The Interest is paid by People who, no Doubt, find greater Advantage in the Use of the Money than the Interest they pay for it, otherwise they would not be so sollicitous to be admitted to borrow as they always have been. That Interest Money therefore cannot, with any Propriety, be called a Tax laid on the Province, or a Burden on the Inhabitants. The Excise itself is not a general Tax, to which all the Inhabitants must contribute, as it is paid by such only who buy Wine and spirituous Liquors, under certain Quantities; so that many People pay nothing of that Tax. Of all this Revenue, about Four Hundred Pounds a Year has, on an Average for Twenty Years past, (and great Part of that Time during War) been expended in Presents to the Indians, and Charges on their Account; which we cannot conceive to be a large Sum, in Proportion to the Revenue of the Province, for so great and important a Service as that of keeping the United Nations of Indians in the Interest of Great-Britain: We believe every disinterested Person will think the Sum very small, and, from the Manner of its being raised, not at all burdensome to the People: Besides which, had not Half that Money been expended on those Accounts, it is most certain all the same Excise would have been paid.
8. Your Committee are quite surprized at the Concern the Proprietaries are pleased to express in their eighth Paragraph, on their being, as they say, laid under a Necessity of acquainting the Publick with the State of the Revenue of the Province: As if the State of that Revenue had ever been a Secret; when it is well known, and the Proprietaries themselves know, that the Publick Accounts are yearly settled, stated, printed, and published by the Assembly, and have been so for these Thirty Years past. Whatever private Reasons the Proprietaries may have to make a Secret of their Revenue, we know of none to make one of the Revenue of the Province, nor has it ever been attempted. Their following Observations, concerning the Nature of our Taxes, and the Distinction between general and particular Taxes, seem to your Committee not so just and accurate as might be expected: For we cannot conceive, that the Willingness of People to subject themselves to the Payment of Interest or Excise, by taking Money on Loan, or consuming spirituous Liquors, makes either the one or the other less a Tax. The Manner of laying a Tax, the easy Method of levying it, and the Benefits arising from the Disposition of it, may all tend to induce People to pay it willingly; yet it is still a Tax. And indeed all Taxes ought, upon the whole, to produce greater Good to a People, than the Money kept in their Pockets could do: In such Case, Taxes are no Burdens; but otherwise they are. Taxes, seemingly particular, are also more general than they are often supposed to be: The labouring Man must live: Excise the Materials of his Subsistence, and he generally finds Means to get more for his Labour.
After estimating our whole present Revenue, as if it had been the same for twenty Years past, and would certainly continue, tho’ the Proprietaries know it depends on temporary Acts near expiring, the Renewal of which is at best dubious, they conclude that Four Hundred Pounds a Year for Indian Expences is a small Sum, and that we are under no Necessity of being frugal, on this Account, of the Publick Money. This Four Hundred a Year is the Sum that they find has been paid on an Average for twenty Years past, and they take no Notice of its being a growing Charge, and that for the four last Years before the Representation, it amounted to near Twelve Hundred a Year, which we conceive disinterested Persons will think a very large Sum: And altho’ the same Excise might have been raised, if not Half that Money had been expended, it does not seem to us to follow, that the Proprietaries ought not to have paid their just Proportion of it. If the Sum be small, their Proportion of it must have been smaller: And the Money so sav’d might have been applied to some other Use, beneficial to the Publick; or have remained ready in the Treasury for any Emergency.

  9. The whole Sum paid, in twenty Years, for Indian Services, is not more than, on a common Computation, our Family has paid, in the same Time, for Duties and Excises here, for the Support of his Majesty’s Government; and which we choose to mention, in Answer to that Part of your Representation wherein you, unadvisedly, publish to the World, that our Estate, in America, is exempt from the Burdens borne by our Fellow Subjects in Great-Britain; such Matter might much more properly have been avoided; and at the same Time that we shew you, that we do pay all other Taxes here, that on Land only excepted, we must advise you to be very careful, not to put People here in Mind of that single Exemption. Several Proposals have been made for laying Taxes on North-America, and it is most easy to foresee, that the self-same Act of Parliament that shall lay them on our, will also lay them on your Estates, and on those of your Constituents.
9. On the Ninth Paragraph your Committee will only observe, that the People of Pennsylvania do likewise pay Duties and Excise for the Support of his Majesty’s Government; and other Taxes, which, considering their Ability, are perhaps proportionably equal to those paid by the Proprietary Family, or any other Subjects in England. We pay indeed as much as an Infant Colony can well bear, and we hope and believe the Justice of a British Parliament will never burden us with more. The Proprietaries Exemption was not published till now at their own Instance. It was made use of as a private Motive to themselves only, in the Representation.
  10. We cannot allow that you have always paid your Interpreter to his Satisfaction, because we know we have charged ourselves with Gratifications to him, when the Assembly has refused to pay him what he thought his Services deserved; and we make no Doubt he can remember such Instances: However, with respect to any Expences of that Sort, and many others here, we entered into them without any Expectation of being repaid, and should think it far beneath us to send the Accounts of them to the House of Representatives, as your Agent, employed by yourselves, might do for the Expences incurred by him. What we might reasonably expect, is, a thankful Acceptance of our Endeavours to serve the Publick; and if you do not think proper to make even that Return, we shall, nevertheless, be fully satisfied with the Consciousness of having rendered the Province all the Services in our Power.

10. On Enquiry, we have Reason to believe that the Interpreter’s Bills of Charge against the Province, have always been allowed and paid; and where his Accounts have contained blank Articles for his Service, he has been ask’d what would satisfy him, and the same has been allowed. We suppose the Instances alluded to, wherein the Assembly did not fully satisfy him, must have been such as the Proprietaries were concerned in by the Purchase of Lands, and a Part might accordingly be left for them to pay. We believe our Assemblies always have been, and we hope always will be, ready to acknowledge gratefully any Services render’d to the Publick by the Proprietaries; and not merely to acknowledge them, but to make adequate Returns.
  11. We do not conceive that any Act of Assembly does, or can establish, what you call a Monopoly in us for the Purchase of Lands: We derive no Right or Property from any such Law. It is under the King’s Royal Charter that we have the sole Right to make such Purchases; and it is under that same Charter that every Settler has a Right, through us, to the Estate he possesses in the Province. The Act itself, which you seem to allude to, acknowledges this Right to be so granted to us by the Charter, and is only declaratory thereof to the People, advertising them of a certain Truth, that they are liable, according to the Laws of Great-Britain, to Penalties for contravening such Right.
11. Whether the Monopoly of Lands, in Favour of the Proprietary, was established by the Royal Grant, or by Acts of Assembly, or by both, your Committee do not think it material at this Time to dispute, since the Reasoning in the Representation remains the same, viz. That those in whose Favour such Monopoly was erected, ought at least to bear a Part of the Expence necessary to secure them the full Benefit of it.
  12. Your Assertion that Treaties for Land are made at a less Expence to us, on Account of Provincial Presents being given at the same time, does not appear to us to be founded on Fact: The last Purchase was made on no other Account, but purely to save the Province the Expence of making another Present to some Indians who came down after the Time that the principal Deputation had received the Presents intended for the whole, and were on their Return back; and the Land was bought very dear on that Account. Other Treaties for Land have been made when Provincial Presents have not been given; and we do not, or ever  did, desire, that the Inhabitants should bear any Part of the Expence of Indians who come down solely at our Request to consent to the Sale of Lands, unless they stay on other publick Business also; and whenever they have come down on both Accounts, we are sensible the Expence has been divided in a Manner very favourable to the Publick.
12. In the twelfth Paragraph, three Things appear somewhat extraordinary to your Committee. 1. That the Proprietaries should deny that Treaties for Land are made at less Expence on Account of Provincial Presents accompanying them; which we think any disinterested Judge would at least allow to be probable. 2. That they should say the last Purchase was made on no other Account, but purely to save the Province the Expence of a Present; as if they had no Occasion to purchase more Land of the Indians, or found no Advantage in it. 3. That to prove such Purchases were not the cheaper on Account of Provincial Presents accompanying them, they should give an Instance in which, they themselves say, the Purchase was the dearer for want of such Presents. If Purchases are dearer to the Proprietaries when no Provincial Presents accompany them, does not this clearly confirm the Assertion of the Assembly, that they are the cheaper when there are such Presents? And does it not prove what the Proprietaries deny?
  13. We are far from desiring to avoid contributing to any publick Expence which it is reasonable we should bear a Part of altho’ our Estate is not, by Law, liable to be taxed. As we already have been, so we doubt not we always shall be, at a far greater Expence in attending the Affairs of the Province, than our Estate could be taxed at, if all the Estates in the Province were rated to the Publick Charges, which would be the only fair Way of establishing a Proportion. If we were willing to consent to any such Matter, the Value of our Estate, and of the Estates of all the Inhabitants, ought to be considered, and the whole Expence proportionably laid upon the whole Value; in which Case, you would find, that the Expence which we voluntarily submit to, out of Affection to the Inhabitants, is much more than such our Proportion so laid would amount to: Besides these general Expences, the First of us sent Cannon, at his own Charge, to the Amount of above Four Hundred Pounds Sterling, for the Defence of our City of Philadelphia, neglected by a late House of Representatives; which, alone, is such a Sum as the Proportion of a Tax on our Estate would not in many Years amount to.  And, as this is the Case, we are not disposed to enter into any Agreement with the House of Representatives for Payment of any particular Proportion of Indian, or other publick Expences, but shall leave it to them (to whom it of Right belongs) to provide for such Expences, as they shall judge necessary for the Publick Service.
13. It appears by their thirteenth Paragraph that the Proprietaries think the Part they voluntarily submit to bear, and expect always to bear, of publick Expences, is greater than their Proportion, equitably laid, would amount to. If this be so, and they are, as they say, “far from desiring to avoid contributing to any publick Expence which it is reasonable they should bear a Part of, altho’ their Estate is not by Law liable to be taxed;” your Committee are at a Loss to conceive, why they should refuse, “to enter into any Agreement for the Payment of any particular Proportion of Indian or other publick Expences,” when such Agreement might save them Money, and is propos’d to prevent Dissatisfactions, and to preserve Union and Harmony between them and the People; unless it be to shew their utter Contempt of such Union and Harmony, and how much they are above valuing the Peoples Regard.
The Charge on former Assemblies, that they neglected the Defence of the Proprietaries City, your Committee cannot but think unkind, when it is known to the World, that they gave many Thousand Pounds during the War to the King’s Use, besides paying near Three Thousand Pounds at one Time, to make good the Damages done to the Masters of Servants, by the irregular and oppressive Proceedings of the Proprietaries Lieutenant; and that their not providing Cannon to defend the City, was not from Neglect, but other Considerations set forth at large in the printed Proceedings of those Times, needless now to be repeated. At the same Time it may be remember’d, that tho’ the Defence of the Proprietaries City, as they are pleas’d to term it, by Batteries of Cannon, was more their Interest (we will not say Duty) than any other Person’s whatsoever, and they now represent it as a Thing so necessary, yet they themselves really neglected, and even discouraged, it; while some private Gentlemen gave Sums nearly equal to that they mention, and many contributed vastly more, considering their Circumstances, by which Means those Batteries were not only compleated in Season, but the Defence of both Town and Country in that Way provided for; whereas this boasted Assistance of Four Hundred Pounds worth of Cannon, was sent, like Venetian Succours, after the Wars were over. Yet we doubt not, but the Proprietary who sent them has long since had the Thanks of those who receiv’d them, tho’ we cannot learn that they ever were favour’d with any from him, for what they did and expended in Defence of his Share of the Province Property.
  14. As you desire to appear willing, on your Parts, to ease your Constituents of a small Part of the Indian Expence, by throwing it upon us, we shall, on our Part, and hereby do recommend it to you, to give them a real and far greater Relief, by taking off a large Share of that only Tax which is borne by them. As the general Expence amounts to little more than Three Thousand Pounds a Year, we conceive it may very well be provided for out of the Interest of the Paper Money, and one Half of the present Excise; especially if we shall be induced, from the State of your Trade (which we expect soon to receive) to consent to an Encrease of your Paper Currency. This would ease the Inhabitants of about Fifteen Hundred Pounds a Year, which would be felt by many of them, when they would not be sensible of the Trifle you propose we should contribute to the Publick Expences. We have directed the Governor to consent to such a Law when you shall think fit to present it to him.
14. The fourteenth Paragraph of the Proprietaries Answer seems calculated merely for the same Design with which they charge the Representation, viz. to amuse the weaker Part of the People. If they are really dispos’d to favour the Drinkers of spirituous Liquors, they may do it without a Law, by instructing their Lieutenants to abate Half the Licence Fees, which would enable the Retailers to sell proportionably cheaper; or to refuse Licences to more than Half the present Number of Publick Houses, which might prevent the Ruin of many Families, and the great Increase of Idleness, Drunkenness and other Immoralities among us.
  15. As we shall ever in the first Place endeavour to promote the real Interests of the good People of Pennsylvania, we make no Doubt of preserving an Union and Harmony between us and them, unless Men of warm or uneasy Spirits should unhappily procure themselves to be elected for Representatives, and should, for the Supporting of their own private Views, or Interests, influence their Brethren, otherwise honest and well-designing, to espouse their Cause; in such Case, indeed, Disputes may arise, wherein we shall engage with the utmost Reluctance; but even then, as we shall make the general Good the Rule of our Actions, we shall, on all such Occasions, if ever they should happen, steadily, and without wavering, pursue Measures the most likely to conduce to that good End.
15. In Return to the good Resolutions expressed by the Proprietaries in their fifteenth Section, your Committee hope that future, as well as past Assemblies, will likewise endeavour to make the Publick Good the Rule of their Actions, and upon all Occasions consult the true Interest and Honour of the Proprietary Family, whatever may be the Sentiments or Conduct of any of its particular Branches. To this End, we think the honest and free Remarks contain’d in this Report, may be more conducive than a Thousand flattering Addresses. And we hope, that when the Proprietaries shall think fit to reconsider this Matter, they will be persuaded, that agreeing to an equitable Proportion of Expence will be a good Means of taking away one Handle of Dissention from “Men of warm uneasy Spirits, if such should ever unhappily procure themselves to be elected.”
  16. The Representatives being annually chosen, we are aware that we are not writing now to the same Persons who sent the Representation to us; the Persons most forward to push on a Measure (which, from the Answer, we directed our Governor to give to the former Application he was desired to make to us, must be supposed disagreeable) may not now be in the House, but may be succeeded by more prudent Persons, returned for their Places, who would be careful not to press a Matter too far, in which the Rights of the People are not really concerned: However, the Answer we give must be to the Representation sent us. And we desire, in any Matter of the like Nature, that the House will be satisfied with such an Answer as the Governor may have Orders to give on our Behalf.
Thomas Penny,Richard Penn.
16. Yet if the Proprietaries are really desirous of preserving an Union and Harmony between themselves and this People, we cannot but be surprized at their last Paragraph, whereby they endeavour to cut off the Assemblies Access to them, in Cases where the Answers received from their Deputies, may not be thought agreeable to the Publick Good. No King of England, as we can remember, has ever taken on himself such State, as to refuse personal Applications from the meanest of his Subjects, where the Redress of a Grievance could not be obtain’d of his Officers. Even Sultans, Sophys, and other Eastern absolute Monarchs, will, it is said, sometimes sit whole Days to hear the Complaints and Petitions of their very Slaves; and are the Proprietaries of Pennsylvania become too great to be addressed by the Representatives of the Freemen of their Province? If they must not be reason’d with, because they have given Instructions, nor their Deputy because he has receiv’d them; our Meetings and Deliberations are henceforth useless; we have only to know their Will, and to obey.
To conclude; if this Province must be at more than Two Thousand Pounds a Year Expence, to support a Proprietary’s Deputy, who shall not be at Liberty to use his own Judgment in passing Laws [as is intimated to us in the fourteenth Section of the Answer we have been considering] but the Assent must be obtain’d from Chief Governors, at three Thousand Miles Distance, often ignorant or misinform’d in our Affairs, and who will not be apply’d to or reason’d with when they have given Instructions, we cannot but esteem those Colonies that are under the immediate Care of the Crown in a much more eligible Situation: And our sincere Regard for the Memory of our first Proprietary, must make us apprehend for his Children, that if they follow the Advice of Rehoboam’s Counsellors, they will, like him, absolutely lose—at least the Affections of their People. A Loss, which however they affect to despise, will be found of more Consequence to them than they seem at present to be aware of.
All which is humbly submitted to the Correction of the House by



Evan Morgan,
Arthur Patterson,


Benjamin Franklin,
John Wright,


Hugh Roberts,
John Armstrong,


Mahlon Kirkbride,
Moses Starr,


George Ashbridge,
James Burnside.



